Order, Supreme Court, New York County (Walter M. Schackman, J.), entered March 10, 1992, which, inter alia, restored temporary maintenance of $500 a week in favor of plaintiff, sua sponte, unanimously affirmed, without costs.
We perceive no abuse of discretion in the reinstatement of *302the temporary maintenance award, and reiterate that "the proper remedy of a party who thinks that temporary support payments ordered are excessive * * * is to press for an early trial” (Dreyfus v Dreyfus, 72 AD2d 522). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Kupferman and Nardelli, JJ.